Application by the appellant pro se for a writ of error coram nobis to vacate a decision and order of this court dated December 12, 1988 [145 AD2d 514], which determined an appeal from a judgment of the Supreme Court, Kings County, rendered March 11, 1986.
Upon the papers filed in support of the application and the papers filed in opposition thereto, it is
Ordered that the application is denied.
*544A review of the brief submitted in behalf of the defendant indicates that his appellate counsel capably presented several nonfrivolous issues for this court’s consideration. The defendant’s appellate counsel clearly satisfied the constitutional standard of effective assistance of appellate counsel set forth by the United States Supreme Court in Jones v Barnes (463 US 745). Mangano, P. J., Brown, Kooper and Harwood, JJ., concur.